Citation Nr: 0729258	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a L5-S1 
laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Drysdale, Law Clerk

INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, denied the veteran's claim of entitlement 
to service connection for residuals of a L5-S1 laminectomy.

After the appeal was certified to the Board, the veteran 
submitted additional evidence directly to the Board through 
his representative.  The evidence was accompanied by a 
written waiver of initial RO review.  38 C.F.R. § 20.1304(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development of the record is 
necessary in order to fulfill VA's duty to assist obligations 
under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002 & Supp. 2006).  This 
assistance specifically requires VA to obtain relevant Social 
Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3). 

A review of the record indicates the veteran became entitled 
to Social Security disability benefits in March 1975.  In 
addition, the record shows complaints of back pain 
contemporaneous with the veteran's award of SSA benefits.  
Accordingly, SSA records may be useful in adjudicating the 
veteran's claim of service connection for residuals of a L5-
S1 laminectomy.  The United States Court of Appeals for 
Veterans Claims (Court) previously held that VA has a duty to 
acquire SSA records that may contain evidence relevant to the 
veteran's VA claims.  Hayes v. Brown, 9 Vet. App. 67 (1996).

The Board observes that the record does not contain a copy of 
the SSA decision granting disability benefits or the clinical 
records considered in reaching that determination.  
Furthermore, the record does not reflect that VA has sought 
to obtain those records.  The duty to assist requires VA to 
obtain a copy of the decision and the supporting medical 
records upon which the award was based. Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Under the circumstances, 
the RO must attempt to obtain the SSA records.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and; 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award. 

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal. As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.	The AMC should obtain from SSA a copy of all medical 
records used in determining the claimant's entitlement 
to Social Security benefits, as well as copies of any 
administrative decisions, examination reports, hearing 
transcripts, etc.  The AMC must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2006) regarding 
requests for records from Federal facilities.  All 
records and/or responses received should be associated 
with the claims file.  If these records are 
unobtainable, a negative reply must be noted in writing 
and associated with the claims folder.

2.	The AMC should provide the veteran with proper VCAA 
notice of the information and evidence necessary to 
establish a disability rating and an effective date, 
including; notice of what evidence, if any, the veteran 
is expected to obtain and submit, what evidence will be 
retrieved by the VA, and inform the veteran that he 
should provide any evidence in his possession that 
pertains to the claim.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); 38 C.F.R. § 3.159.

3.	Thereafter, the claim must be readjudicated and if the 
decision remains unfavorable to the veteran, he and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



